          Case 5:18-cv-01235-XR Document 103 Filed 03/11/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JEMADARI CHINUA WILLIAMS,                          §
TDCJ #02313997                                     §
                                                   §
                    Plaintiff,                     §
                                                   §
v.                                                 §                 SA-18-CV-01235-XR
                                                   §
BEXAR COUNTY, ANDREW                               §
MCDERMOTT, and CORPORAL                            §
JONTELL EZELL, Badge #1537,                        §
                                                   §
                     Defendants.
                                             ORDER

       Before the Court is an untitled document filed by Plaintiff Jemadari Chinua Williams

(“Williams”) in this 42 U.S.C. § 1983 action. (ECF No. 102). After review, the Court interprets

the document as including a “Motion to for Leave to Amend Complaint,” a “Motion to Alter or

Amend Judgment Pursuant to Rule 59(e),” a “Motion to Join,” and alternatively, a “Motion to

Appoint Counsel.” Upon consideration, the Court orders all of the motions DENIED. (Id.).

                             Motion for Leave to Amend Complaint

       Williams first asks this Court for leave to file an amended complaint. (ECF No. 102). He

states that he seeks to amend to “clarify a few points which [he] has apparently

miscommunicated.” (Id.). However, the Court finds Williams seeks more than merely to clarify.

He in fact desires to amend to alter his self–defined term of “greenlighting,” which is the basis of

his Eighth Amendment claims against Defendant Bexar County and Defendant Andrew

McDermott. (Id.). This request to amend comes only after this Court granted summary judgment

in favor of Defendant Bexar County based on the definition of greenlighting specifically set out

in Williams’s Amended Complaint and supplement thereto. (ECF Nos. 18, 19, 96).
          Case 5:18-cv-01235-XR Document 103 Filed 03/11/21 Page 2 of 7




       The time for Williams to freely amend his Complaint has expired. See FED. R. CIV. P.

15(a)(1). His original Complaint was filed in November 2018. (ECF No. 1). He first requested to

amend his Complaint in June 2019. (ECF No. 13). That motion was granted and Williams filed

an Amended Complaint and a supplement thereto in July 2019. (ECF No. 14, 18, 19). Williams

then filed a second supplement in January 2020. (ECF No. 45). That same month he filed yet

another motion to amend. (ECF No. 47). That motion was granted to the extent the Court

construed it as a request to add additional claims for relief. (ECF No. 58). Now, more than two

years after his original Complaint, more than a year after the Court granted his second request to

supplement his Amended Complaint, and after the Court granted summary judgment in favor of

two of the Defendants, Williams seeks to amend yet again. (ECF No. 102). However, as noted

above, contrary to his contention, he seeks not merely to clarify the basis of his Eighth

Amendment section 1983 claims, but to significantly alter it following this Court’s granting of

summary judgment in favor of Defendant Bexar County by recharacterizing his definition of the

term “greenlighting,” which he specifically defined in his 2019 supplement. (ECF Nos. 19, 102).

       Rule 15(a)(2) permits a complaint to be amended after the time for freely amending has

expired only with the opposing party’s consent or leave of court. FED. R. CIV. P. 15(a)(2). A court

should freely give leave only when justice requires it. (Id.). In determining whether to allow leave

to amend, the Court should consider: (1) the explanation for the failure to timely amend; (2) the

importance of the amendment; (3) the potential prejudice in allowing the amendment; and (4) the

availability of a continuance to cure such prejudice. S&W Enterps., L.L.C. v. SouthTrust Bank of

Ala., NA, 315 F.3d 533, 536 (5th Cir. 2003).




                                                 2
          Case 5:18-cv-01235-XR Document 103 Filed 03/11/21 Page 3 of 7




       After considering these factors, the Court finds they do not weigh in favor of permitting

Williams to amend yet again. See id. The Court finds disingenuous Williams’s explanation that

he needs to amend merely to clarify his claims. (ECF No. 102). William seeks to alter the very

basis of his Eighth Amendment claims only after this Court granted summary judgment in favor

of one of the defendants, Bexar County, based on Williams’s own definition of the term

“greenlighting,” which is at the heart of his claim. (ECF Nos. 19, 96, 102). The Court finds justice

would not be served by permitting Williams at this stage of the litigation to fundamentally alter

the basis of his Eighth Amendment claim by wholly redefining the term upon which the claim is

based. Moreover, it would prejudice Defendant Bexar County, who has already been granted

summary judgment, as well as Defendant McDermott, to allow Williams to completely change

the basis of his Eighth Amendment claim at this stage of the litigation. A continuance would not

cure the prejudice to Defendant Bexar County or to McDermott. The amendment sought by

Williams would call into question the basis of the summary judgment in favor of Bexar County

as to the Eighth Amendment claim; Bexar County based its motion on Williams definition of

greenlighting. (ECF Nos. 75, 96). Moreover, it would prejudice McDermott to allow Williams to

alter the basis of his Eighth Amendment claim from the way it was alleged against Bexar County.

To allow amendment at this point would be giving Williams a second bite at the apple after this

Court has determined the claim asserted lacks merit. Accordingly, the Court denies Williams’s

motion for leave to amend.

                 Motion to Alter or Amend Judgment Pursuant to Rule 59(e)

       Williams next challenges this Court’s Order granting summary judgment in favor of

Defendant Bexar County. (ECF No. 96, 102). He contends the summary judgment should be


                                                 3
           Case 5:18-cv-01235-XR Document 103 Filed 03/11/21 Page 4 of 7




reversed because his failure to verify his pleadings should not be held against him and based on

his unverified statements, there is ample evidence of custom sufficient to held Bexar County

liable. (Id.).

        In the Order granting summary judgment, this Court noted that in order to hold Bexar

County liable based on the existence of a custom, Williams was required to allege a pattern of

incidents similar to those upon which his section 1983 claim was based. (ECF No. 96); see

McClendon v. City of Columbia, 258 F.3d 432, 441–43 (5th Cir. 2001), rev’d en banc in other

respects, this portion of opinion reinstated, 305 F.3d 314, 321 n.3 (5th Cir. 2002). Bexar County

claimed in its motion for summary judgment that as a matter of law Williams had not alleged

sufficient incidents to establish a pattern so as to establish the existence of a custom.

(ECF No. 75). Although the Court noted Williams’ Amended Complaint and supplement were

unverified, and therefore not competent summary judgment evidence, it found that even if the

statements in those documents were accepted as true, Williams failed to allege sufficient incidents

to establish a pattern, which negated the existence of a custom of greenlighting as defined by

Williams. (ECF No. 96). Thus, contrary to Williams’s assertion, the Court did not base its

decision to grant summary judgment in favor of Bexar County on the fact that Williams’s

pleadings were unverified and the Court specifically found Williams alleged an insufficient

number of like incidents to establish a pattern whether his pleadings were verified or not. (Id.).

Accordingly, the Court finds Williams’s Rule 59(e) motion should be denied.




                                                 4
          Case 5:18-cv-01235-XR Document 103 Filed 03/11/21 Page 5 of 7




                                         Motion to Join

       Williams contends his section 1983 action should be “joined” with one filed by “Rudolfo

Carrazco.” (ECF No. 102); see Carrazco v. Bexar County, No. 5:19-CV-00274-OLG (W.D. Tex.

filed Mar. 18, 2019). The Court interprets this as a request to consolidate his section 1983 action

with the one filed by Carrazco.

       Rule 42 permits the consolidation of actions if they involve a common question of law or

fact. FED. R. CIV. P. 42(a)(2). Courts have broad discretion in determining whether actions should

be consolidated. Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989). Consolidation

may be denied where the actions are at different stages of preparedness for trial. Id.

       In his supplemental response to Bexar County’s motion for summary judgment, Williams

attached a copy of an amended complaint filed by Rudolfo Carrazco. (ECF No. 94, Exh. 5); see

Carrazco v. Bexar County, No. 5:19-CV-00274-OLG (W.D. Tex. filed Mar. 18, 2019). In 2019,

Carrazco brought a section 1983 action against Bexar County in which he alleged the County

violated his rights under the Eighth Amendment by virtue of its “de facto policy [of] permitting

Bexar County Jail Guards to establish and operate what amounted to a ‘fight club,’” staging and

betting on the outcome of fights between inmates. (ECF No. 94, Exh. 5); Carrazco v. Bexar

County, No. 5:19-CV-00274-OLG (W.D. Tex. filed Mar. 18, 2019). This contention is

completely different from the one alleged by Williams in his action against Bexar County or

McDermott. (ECF No. 18, 19). Williams specifically alleged Bexar County violated his Eighth

Amendment rights based on a custom of allowing jail officials to consent to inmates’ “policing”

other inmates by means of physical assault. (ECF No. 19).




                                                 5
          Case 5:18-cv-01235-XR Document 103 Filed 03/11/21 Page 6 of 7




       Moreover, the two actions are at completely different stages of preparedness. Scheduling

Orders have been rendered in each case. In Carrazco’s action, discovery must be completed by

April 19, 2021, and dispositive motions are due by May 12, 2021. Carrazco v. Bexar County, No.

5:19-CV-00274-OLG (W.D. Tex. filed Mar. 18, 2019). A pretrial conference is set for September

8, 2021. Id. In Williams’s case, with regard to his remaining section 1983 claim against Defendant

McDermott, the discovery period does not end until August 23, 2021, and dispositive motions

are not due until September 23, 2021. No date for a pretrial conference has been set.

(ECF No. 97). Thus, the actions are at different stages and although they involved a common

party, Bexar County, the claims are very different. Accordingly, the Court finds consolidation is

not warranted.

                                    Motion to Appoint Counsel

       Finally, in a single sentence, Williams asks the Court to appoint counsel for him if the

Court declines to consolidate his case with that of Carrazco, who has retained counsel. Courts

may appoint counsel for in forma pauperis proceedings. 28 U.S.C. § 1915(e)(1). However, there

is no automatic right to appointment of counsel in a civil rights case. Baranowski v. Hart, 486

F.3d 112, 126 (5th Cir. 2007). Federal courts have considerable discretion in determining whether

counsel should be appointed. Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982). In

evaluating whether the appointment of counsel is appropriate, “the district court considers the

type and complexity of the case, the litigant’s ability to investigate and present the case, and the

level of skill required to present the evidence.” Baranowski, 486 F.3d at 126. The Court need not

appoint counsel unless the case presents exceptional circumstances that are dependent on the type




                                                  6
         Case 5:18-cv-01235-XR Document 103 Filed 03/11/21 Page 7 of 7




and complexity of the case and the abilities of the individual pursuing the case. Cupit v. Jones,

835 F.2d 82, 86 (5th Cir. 1987).

       The Court finds Williams has not demonstrated exceptional circumstances exist that

would warrant appointment of counsel. See id. This case is not complex and although Williams

is pro se and incarcerated, he has demonstrated he is very capable of presenting motions and

filing papers. See Baranowski, 486 F.3d at 126. Should circumstances change as this litigation

proceeds against the remaining defendant, Williams may renew his motion for appointment of

counsel. The Court may also consider appointing counsel on its own motion.

       IT IS THEREFORE ORDERED that Williams’s “Motion to for Leave to Amend

Complaint,” “Motion to Alter or Amend Judgment Pursuant to Rule 59(e),” “Motion to Join,” and

“Motion to Appoint Counsel” (ECF No. 102) are DENIED.

       It is so ORDERED.

       SIGNED this 11th day of March, 2021.




                                                7
